Atkinson, J.
1. “Decrees ordinarily bind only parties and tlieir privies; but a pending suit is a general notice of an equity or claim to all the world, from the time the petition is filed and docketed; and if the same is duly prosecuted and is not collusive, one who purchases pend- , ing the suit is affected by the decree rendered therein.” Civil Code (1910*), § 4533. '
2. “He who intermeddles with property in litigation does it at his peril, and is as conclusively bound by the results of the litigation, whatever they may be, as if he had been a party to it from the outset.” 1 Herman on Estoppel and Res Judicata, § 186; Swift v. Dederick, 106 Ga. 35, 38 (31 S. E. 788) ; Collins v. Cowart, 157 Ga. 33 (121 S. E. 321).
3. The plaintiff in the instant ease bought the property in controvei’sy pending litigation between the defendant and the person from whom the plaintiff bought it, in which litigation the deed of plaintiff’s vendor was canceled. The land in controversy was subsequently levied upon by the sheriff under a fi. fa. obtained in favor of the defendant in error against the husband of the plaintiff’s vendor'. Applying the pi'ineiples ruled in the foregoing authorities, the court did not err in sustaining the demurrer and in dismissing the petition.
Judgments, 34 C. J. p. 1014, n. 36.
Lis Pendens, 38 O. J. p. 4, n. 10; p. 5, n. 11; p. 22, n. 77; p. 29, n. 83; p. 55, n. 2; p. 56, n. 12.
Vendor and Purchaser, 39 Cye. p, 1710, n. 57.

Judgment affirmed.


All the Justices concur.

John F. Fckols, for plaintiff.
Aldine Chambers and Eewiil W. Chambers, for defendant.